UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4342


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY ANDREW ATKINS,

                Defendant - Appellant.



                              No. 15-4343


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN DAVID HILLSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00377-WO-20; 1:14-cr-00377-
WO-19)


Submitted:   March 30, 2016                 Decided:   April 25, 2016


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.
No. 15-4342, affirmed, and No. 15-4343, vacated and remanded by
unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina; Renorda E. Pryor, HERRING LAW CENTER, PLLC, Raleigh,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Terry M. Meinecke, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In these consolidated appeals, Jeremy Atkins and Jonathan

Hillson challenge their sentences.              Atkins and Hillson each pled

guilty to one count of conspiracy to possess pseudoephedrine

with the intent to manufacture methamphetamine, a violation of

21 U.S.C. §§ 841(c)(2), 846 (2012).                 Atkins challenges the drug

quantity attributed to him at sentencing.                        Hillson challenges

the district court’s refusal to award a three-level reduction

for    acceptance      of   responsibility          and    the    district    court’s

Sentencing Guidelines calculation.              Finding no error in Atkins’

sentence,       we   affirm.       Because    the     district     court     erred   in

recalculating Hillson’s Guidelines range, we vacate his sentence

and remand for further proceedings.

       “We review the district court’s calculation of the quantity

of drugs attributable to a defendant for sentencing purposes for

clear error.”         United States v. Slade, 631 F.3d 185, 188 (4th

Cir.    2011)    (internal     quotation      marks       omitted).    Clear    error

occurs if we are “left with the definite and firm conviction

that a mistake has been committed.”                   United States v. Jeffers,

570 F.3d 557,    570   (4th   Cir.   2009)      (internal     quotation    marks

omitted).       In calculating drug amounts, the district court may

“consider [any] relevant information . . . , provided that the

information has sufficient indicia of reliability to support its

probable accuracy.”            United States v. Crawford, 734 F.3d 339,

                                          3
342 (4th Cir. 2013); see also U.S. Sentencing Guidelines Manual

§ 6A1.3(a), p.s. (2014).                We will afford the district court

“broad discretion in determining what information to credit in

making its calculations.”               United States v. Stewart, 256 F.3d
231, 253 n.18 (4th Cir. 2001).

      Here,     the      district    court        heard    testimony       from     two     law

enforcement officers to determine the appropriate drug amount to

attribute     to    Atkins.         Other    codefendants’            statements       to   law

enforcement also informed the investigation.                           And, the district

court    used      the    National     Precursor          Log       Exchange    records      to

determine the amount of pseudoephedrine Hillson purchased.                                  The

district     court’s      calculations        are    thus       supported      by   reliable

evidence and are not clearly erroneous, and this claim entitles

Atkins to no relief.

      Hillson challenges the district court’s decision to deny

him     an    acceptance       of     responsibility                adjustment.             This

determination       is    a   factual       one    and    thus       reviewed    for    clear

error.       United States v. Dugger, 485 F.3d 236, 239 (4th Cir.

2007).       “[T]he      sentencing     judge       is    in    a    unique    position      to

evaluate a defendant’s acceptance of responsibility, and thus

. . . the determination of the sentencing judge is entitled to

great deference on review.”                 Elliott v. United States, 332 F.3d
753, 761 (4th Cir. 2003) (internal quotation marks omitted).



                                             4
       Section      3E1.1       of    the    U.S.      Sentencing          Guidelines      Manual

provides for a two-level reduction for a defendant who “‘clearly

demonstrates        acceptance         of    responsibility            for      his    offense.’”

United States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011)

(quoting USSG § 3E1.1(a)).                     To merit this reduction and the

additional reduction outlined in USSG § 3E1.1(b), the defendant

must establish by a preponderance of the evidence “that he has

clearly       recognized             and     affirmatively              accepted         personal

responsibility           for    his   criminal         conduct.”            United      States    v.

Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).                                      “[A] denial of

relevant          conduct        is        inconsistent             with        acceptance        of

responsibility.”            Elliott, 332 F.3d at 766 (internal quotation

marks omitted); see USSG § 3E1.1 cmt. n.1 (A).

       We conclude that the district court did not clearly err

when    it    ruled      that    Hillson’s        denial          of   offense        conduct    was

inconsistent          with       acceptance            of        responsibility.               After

conducting a thorough examination, the district court continued

the    sentencing        hearing      to     provide        Hillson        an   opportunity       to

discuss      his    conduct       with      his       attorney.         At      the    reconvened

hearing, Hillson continued to maintain that he did not know the

pseudoephedrine would be used to make methamphetamine.                                          This

denial       of    the     offense         conduct          is    inconsistent          with     the

acceptance of responsibility.



                                                  5
     Although       the     district      court     properly     denied       Hillson   a

reduction     for    acceptance         of    responsibility,         it     erroneously

recalculated        Hillson’s        Guideline        sentencing           range    after

eliminating    the        § 3E1.1    reduction.        In    assessing        Guidelines

calculations, we review factual findings for clear error, legal

conclusions de novo, and unpreserved arguments for plain error.

United States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

Because     Hillson        did    not     challenge        the   recalculation          at

sentencing, our review is for plain error.                       To establish plain

error, Hillson must show “(1) that the district court erred, (2)

that the error is clear or obvious, and (3) that the error

affected his substantial rights, meaning that ‘it affected the

outcome of the district court proceedings.’”                        United States v.

Webb,   738 F.3d 638,       640-41      (4th   Cir.    2013)    (quoting      United

States v. Olano, 507 U.S. 725, 732-34 (1993)).                        If this burden

is met, we exercise discretion to correct the error only if the

error   “seriously         affects      the    fairness,     integrity       or    public

reputation of judicial proceedings.”                   Id. at 641 (brackets and

internal quotation marks omitted).

     Hillson’s properly calculated total offense level, without

the § 3E1.1 reduction, was 24, but the district court applied an

offense   level      of    26.       Based    on    this    error,    Hillson      likely

received a higher sentence than he would have if the had court

correctly calculated his base offense level.                        Consequently, the

                                              6
error    affected    Hillson’s    substantial    rights   and   affected    the

outcome     of    the   proceedings.        We   therefore      exercise    our

discretion to correct the error and vacate Hillson’s sentence.

        Accordingly, we affirm Atkins’ sentence and we vacate and

remand Hillson’s sentence for further proceedings.                 We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                   No. 15-4342: AFFIRMED;
                                        No. 15-4343: VACATED AND REMANDED




                                        7